Citation Nr: 0327593	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  94-39 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a right tympanic membrane perforation with 
defective hearing.  

2.  Entitlement to service connection for chronic recurrent 
right otitis media, claimed as tinnitus, vertigo, nausea, 
pressure in the ear, and dizziness on rapid movement, 
secondary to service-connected tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	Ruben Hernandez-Rosario, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to an increased 
(compensable) evaluation for the residuals of a right 
tympanic membrane perforation with defective hearing, and 
denied entitlement to service connection for a right ear 
disorder, claimed as tinnitus, vertigo, nausea, pressure in 
the ear, and dizziness on rapid movement, secondary to a 
service-connected tympanic membrane perforation.

A hearing was held before a Veterand Law Judge (VLJ) sitting 
in San Juan, Puerto Rico, in February 1998. The undersigned 
VLJ was designated by the Acting Chairman of the Board to 
conduct such a hearing. A transcript of the hearing testimony 
has been associated with the claims file.  The case was 
remanded to the RO for additional action in September 1998.


FINDINGS OF FACT

1.  The veteran has a level I hearing impairment and he has 
had a perforated right tympanic membrane.

2. The veteran has a chronic recurrent right otitis media 
disease manifested by tinnitus, vertigo, dizziness on rapid 
movement, pressure in the ear and nausea which was caused by 
his service-connected right tympanic membrane perforation.


CONCLUSION OF LAW

1.  The criteria for an increased (compensable) rating for 
residuals of a right tympanic membrane perforation with 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85 et seq., 
Diagnostic Codes 6100, 6211 (2002).  

2.  A chronic recurrent right otitis media manifested by 
tinnitus, vertigo, dizziness on rapid movement, pressure in 
the ear and nausea was proximately due to the 
service-connected right tympanic membrane perforation with 
defective hearing.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in numerous items of correspondence 
including the April 2002 VCAA letter to him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records and private and VA 
examination and treatment reports are of record.  VA 
examination reports and VA and private medical records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim was 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Compensable rating for perforation and hearing loss

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Evaluations for hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
defective hearing, this rating schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound deafness. 
See 38 C.F.R. § 4.85.  38 C.F.R. § 4.86, exceptional patterns 
of hearing impairment, provides that when puretone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.

The Court of Appeals for Veterans Claims has noted that 
disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. 38 C.F.R. § 4.85(a) (2002).

An increased rating is not warranted for the 
service-connected residuals of a right tympanic membrane 
perforation or defective hearing.  His tympanic membrane 
perforation is not compensable either.  Under the rating 
schedule, the only rating for a tympanic membrane perforation 
is a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6211.  Defective hearing is not compensable either, 
because the October 2002 VA audiometric examination shows 
that the veteran has an average speech reception threshold of 
48 decibels and discrimination ability of 96 percent, a level 
I hearing impairment.  A level I hearing impairment results 
in a noncompensable rating.  See 38 C.F.R. § 4.85(c), 
Diagnostic Code 6100 (1998).  

The Board notes that at the March 1995 audiometric 
examination, the examiner stated that language difficulties 
made the use of both pure tone average and speech 
discrimination score inappropriate.  However, under the 
criteria in effect prior to June 1999, the right ear would 
also have been Level I under 38 C.F.R. § 4.85, Table VIa.  
Under the criteria in effect as of June 1999, the veteran 
does not have an exceptional pattern of hearing as defined in 
38 C.F.R. § 4.86; therefore, he is rated under Table VI, as 
has been done above.  Even considering all applicable 
provisions, the Board concludes that a compensable rating is 
not warranted for right ear hearing loss.

There have been changes to 38 C.F.R. §§ 4.85 et seq. since 
the claim was filed.  However, none of the versions are more 
favorable and none result in a compensable rating in light of 
the evidence.  For example, prior to December 6, 2002, when 
rating unilateral hearing loss, the nonservice-connected ear 
was considered to be normal and given a Level I designation.  
38 C.F.R. §§ 3.383, 4.85 (2002).  Effective December 6, 2002, 
an amendment to 38 U.S.C.A. § 1160(a)(3) requires that 
compensation be payable for the combination of service-
connected and non-service-connected disabilities as though 
both disabilities were service connected when there is 
deafness compensable to a degree of 10 percent or more in the 
service-connected ear and deafness in the other ear as a 
result of non-service-connected disability.  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 
2820, 2821-22 (2002) (to be codified as amended at 38 U.S.C. 
§ 1160).  In the present case, this change to the law is 
inapplicable.  As noted above, the veteran's service-
connected right ear hearing loss does not warrant the 
assignment of at least a 10 percent rating under the 
schedular rating criteria.  Thus, this change in the law does 
not provide a basis for the assignment of a compensable 
rating.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, the evidence 
does not show that the veteran's tympanic membrane 
perforation or defective hearing has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization for the period at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Service connection 

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

Otitis media is an inflammation of the middle ear, which may 
be marked by pain, fever, abnormalities of hearing, hearing 
loss, tinnitus, and vertigo.  Spalding v. Brown, 10 Vet. App. 
6, 7 (1996) (citing Dorland's Illustrated Medical Dictionary 
1204 (28th ed. 1994)).  

The evidence shows that the veteran has chronic and recurrent 
right ear otitis media and that it occurred as a result of 
his service-connected right tympanic membrane perforation.  

He had a healing tympanic membrane perforation on service 
discharge examination in November 1954.  Dr. Rivera stated in 
April 1986 that the veteran's perforation had been a 
traumatic central perforation and that central perforations 
have poor prognoses and that the veteran's had caused 
infectious complications.

Dr. Gonzalez in December 1994 indicated that the veteran's 
filling of his right ear and recurring infections were 
related to his history of otitis media with perforation of 
the tympanic membrane.  Dr. Gonzalez also indicated that the 
veteran's dizziness and vertigo with abrupt head movements 
have, at the very least, been aggravated by the veteran's 
chronic middle ear infectious process.  Dr. Rivera indicated 
in April 1986, July 1987, November 1994 and March 2000 that 
the veteran's tinnitus, pain, recurring infections, nausea, 
and vertigo had as their origin the noise from high caliber 
weapons which the veteran experienced in service.

Dr. Coello indicated in May 2002 that the veteran had a 
permanent, recurring right otitis media, and that his history 
revealed that he suffered perforation of the right tympanic 
membrane after constant firearms detonations.

The VA audiologist in October 2002 indicated that the 
veteran's tinnitus and ear infections are likely to be 
related to the tympanic membrane trauma he sustained in 
service.  

The Board notes that there is an October 2002 VA examination 
report from an ear, nose, and throat physician which opines 
that the veteran's symptoms had no relationship to his 
service activities, and which contains a comment that "If he 
did have a right tympanic membrane perforation, I have no way 
of proving it."  However, that opinion and comment are of 
little probative value.  The examiner did not review the 
veteran's claims folder thoroughly enough to confirm 
information consistent with what the veteran had told him, 
namely, that he had had a tympanic membrane injury in 
service.  Moreover, the examiner was oblivious to the fact 
that service connection is in effect for a tympanic membrane 
perforation.

The preponderance of the evidence is in favor of the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).  Service 
connection is warranted for chronic recurrent right otitis 
media manifested by tinnitus, vertigo, dizziness on rapid 
movement, pressure in the ear and nausea.








	(CONTINUED ON NEXT PAGE)



ORDER

An increased (compensable) rating for residuals of a right 
tympanic membrane perforation with defective hearing is 
denied.

Service connection for chronic recurrent right otitis media 
manifested by tinnitus, vertigo, dizziness on rapid movement, 
pressure in the ear and nausea is granted.  


	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



